DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 05/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 5-8 and 13-16 were previously pending and subject to a non-final Office Action mailed 02/17/2022. Claims 5 and 13 were amended. Claim 8 and 16 were cancelled. Claims 5-7 and 13-15 are currently pending and are subject to the final Office Action below. 

Response to Arguments
Claim Objections
	Applicant has amended Claims 5 and 13 to address Examiner’s objection regarding the “Executing” limitation. Accordingly, the objections to Claims 5-8 and 13-16 are rendered moot and thus are withdrawn.

35 USC § 103
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of Applicant’s Response that within the claims, the key pair is used in the updating of the blockchain each time a status of the package is submitted to the blockchain and asserts that Greco does not teach this feature. Examiner respectfully disagrees. Greco teaches in ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain.
	Applicant argues on page 10 of Applicant’s Response “the applied art fails to teach a package data value including at least a digital signature generated via a private key of a cryptographic key pair associated with a package's delivery status, a public key of the cryptographic key pair associated with the package's delivery status, and a plurality of unique values”. Examiner respectfully disagrees. Examiner relies on Greco and Aljawhari to teach the limitation as Greco teaches a private and public key of a cryptographic key pair associated with a package. See Greco ¶ 49-50 where the open registry (106) is a distributed database (blockchain) stores registry data and each block of the blockchain contains a timestamp and data records (digital signatures, public keys, and unique identifiers) which provide a chronological order of each record/transaction; ¶ 51 where the registry data includes public keys; ¶ 47 where digital signatures are generated by the private key and are validated using the public key. Examiner relies on Aljawhari to teach a private and public key of a cryptographic key pair associated with a package’s delivery status. See Aljawhari ¶ 168 where the event is delivery of milk to the factory and the event is recorded on the blockchain as a record encrypted with a public key and decrypted using private key.
	Next, Applicant argues the applied art fails to teach “receiving, by the computing device, the digital signature included in each package data value of the set of package data values”. Examiner respectfully disagrees. Greco teaches in ¶ 59 “the open registry is able to perform some or all of the signature validation… forward the signed message (e.g. the digital signature and the challenge message) received from the tag to the registry such that all the validation is performed by the registry which then indicates to the device whether the authentication was a success”. Thus, the registry receives the digital signature. 
Lastly, Applicant argues the applied art fails to teach “validating, by the computing device, each digital signature using a copy of the stored public key”. Examiner respectfully disagrees. Greco teaches in para. 57 “the open registry retrieves the stored public key” and in para. 59 “determines if the digital signature from the tag is valid using the public key retrieved…forward the signed message (e.g., the digital signature and the challenge message) received from the tag to the registry such that all the validation is performed by the registry”. Thus, Greco does teach the validating limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (US 2018/0108024) in view of Aljawhari (US 2017/0262862) in view of Fontaine (US2020/0394372).
 
As per independent Claim 5, 
Greco teaches a method for determining authenticity of a package (¶ 32 “process of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
storing, in a memory of a computing device, blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block provides status information of a package, and includes at least a block header including a timestamp and one or more package data values, each package data value including at least a digital signature generated via a private key of a cryptographic key pair associated with a package, a public key of the cryptographic key pair associated with the package, and a plurality of unique values (see Greco ¶ 32-36 specifically ¶ 33 where one or more servers (108) are coupled to open registry (106) and the data is stored in a server database on the memory of the servers; ¶ 49-50 where the open registry (106) is a distributed database (blockchain) stores registry data and each block of the blockchain contains a timestamp and data records (digital signatures, public keys, and unique identifiers) which provide a chronological order of each record/transaction; ¶ 51 where the registry data includes public keys; see also ¶ 92 where when transactions are added to the blockchain, the location and status of the package is also recorded to the blockchain; ¶ 47 where digital signatures are generated by the private key and are validated using the public key; see also ¶ 55-57) 
receiving, by a receiver of the computing device, a set of unique values associated with a package; executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set of package data values includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry identifies the unique identifier (stored in the open registry) that matches the received unique identifier and retrieves the stored public key)
determining, by the computing device, authenticity of the package associated with the set of unique values; receiving, by the computing device, the digital signature included in each package data value of the set of package data values; validating, by the computing device, the digital signature using a copy of the stored public key (see Greco ¶ 55-62 specifically ¶ 61 “the method provides the advantage of enabling a user to authenticate that the item is genuine, the identity of a person/item, the current owner of the item and/or whether the item has been opened”; ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the stored public key to the device) the device receives the digital signature and determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds; see also ¶ 59 “the open registry is able to perform some or all of the signature validation… forward the signed message (e.g. the digital signature and the challenge message) received from the tag to the registry such that all the validation is performed by the registry which then indicates to the device whether the authentication was a success”)
where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, (see Greco ¶ 57 where if no pairs match the received unique identifier, the authentication fails and if there is a match then the public key is transmitted to the device; see also ¶ 61-62 where authentication succeeds)
wherein the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the stored public key to the device) the device receives the digital signature and determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds and if the digital signature is not verified or validated the authentication fails)
electronically transmitting, by a transmitter of the computing device, the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device; ¶ 59 where the registry indicates to the device whether authentication was a success) 

Greco does not explicitly teach but does suggest “receiving during a delivery process a set of unique values wherein each unique value in the set of unique values is associated with a specified point in the delivery process; and determining at a selected point in the delivery process authenticity of a package associated with the et of unique values” (see Greco ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain)

Aljawhari teaches:
private key of a cryptographic key pair associated with a package’s delivery status, public key of the cryptographic key pair associated with a package’s delivery status (¶ 165 cryptographic system that uses pairs of keys; ¶ 168 where the event is delivery of milk to the factory and the event is recorded on the blockchain as a record encrypted with a public key and decrypted using private key)
receiving during a delivery process a set of unique values (see ¶ 57-60 where products are moving through a supply chain through phases such as source, transformation, and transportation; ¶ 75-79 where each product has a unique product identifier (which may be the barcode) and is tagged; ¶ 83 where the barcode is scanned by the wholesale purchaser)
wherein each unique value in the set of unique values is associated with a specified point in the delivery process (¶ 83 where the barcode is scanned by the wholesale purchaser; ¶ 86 where the provenance of the product (events the product experiences as it moves through transportation phase) is recorded and shown to the purchaser; ¶ 137 movement through supply chain; figure 19 and ¶ 156-157 history of the package as it is transported during the delivery process; ¶ 159-164 and 166-168 where a particular product and its unique identifier is added to the blockchain ( ¶ 164) and in ¶ 166-167 information about the product is captured as it moves through the blockchain, ¶ 168 “the event is the delivery of milk to the factory and the recordable characteristic is the delivery time and date associated with the product being milk having a unique identifier”) 
determining at a selected point in the delivery process authenticity of a package associated with the set of unique values (¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the fish; ¶ 107 where the unique identifier is used to determine the provenance of the package; ¶ 129-132 where the product is assigned the unique identifier and uses the unique identifier to check details against the product at stages of the supply chain; ¶ 96-104 where the authenticity of milk is determined)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco invention with the Aljawhari private key of a cryptographic key pair associated with a package’s delivery status, public key of the cryptographic key pair associated with a package’s delivery status; receiving during a delivery process a set of unique values wherein each unique value in the set of unique values is associated with a specified point in the delivery process; and determining at a selected point in the delivery process authenticity of a package associated with the set of unique values with the motivation of improving the granularity of data collected and providing benefits to the consumer/retailer as in ¶ 3-6 “some consumers are very concerned or interested in knowing the full history of the food product they wish to purchase…some retailers and wholesalers want to know how the produce was transported and in what conditions and over what time to where”.

Greco/Aljawhari does not teach wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to a package and the package is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the package at the selected point. Examiner noting that Greco teaches a package and Aljawhari teaches packages at a selected point (in the delivery process). See citations above. 

Fontaine teaches:
wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article (see Fontaine ¶ 84-87 where an image capturing device captures image data of an identification mark; ¶ 8 where the identification mark is affixed to an article; ¶ 88-92 where the image data is stored in a database which may be a blockchain)
the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article (see ¶ 10, 93-97 where authentication occurs by comparing the image of the identification mark stored in the blockchain against the identification mark affixed to the article)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco/Aljawhari invention with Fontaine wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article with the motivation of reducing counterfeiting for both retailers and consumers (¶ 3-6) and increasing the security of the package by adding extra authentication (¶ 15-16).

As per dependent Claim 6, 
Greco/Aljawhari/Fontaine teaches the method of claim 5.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 7, 
Greco/Aljawhari/Fontaine teaches the method of claim 5.
Greco further teaches:
wherein if the package is determined to be authentic, the determined authenticity is accompanied by at least the public key included in the at least one package data value for validation of the digital signature included in each of the one or more package data values (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device if package is determined to be authentic and there is a public key to retrieve) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

As per independent Claim 13, 
Greco teaches a system for determining authenticity of a package (¶ 32 “system… of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
a memory of a computing device configured to store blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block provides status information of a package and includes at least a block header including a timestamp and one or more package data values, each package data value including at least a digital signature generated via a private key of a cryptographic key pair associated with a package, a public key of the cryptographic key pair associated with the package, and a plurality of unique values (see Greco ¶ 32-36 specifically ¶ 33 where one or more servers (108) are coupled to open registry (106) and the data is stored in a server database on the memory of the servers; ¶ 49-50 where the open registry (106) is a distributed database (blockchain) stores registry data and each block of the blockchain contains a timestamp and data records (digital signatures, public keys, and unique identifiers) which provide a chronological order of each record/transaction; ¶ 51 where the registry data includes public keys; see also ¶ 92 where when transactions are added to the blockchain, the location and status of the package is also recorded to the blockchain; ¶ 47 where digital signatures are generated by the private key and are validated using the public key; see also ¶ 55-57)
a receiver of the computing device configured to receive a set of unique values associated with a package; and a transmitter of the computing device, wherein the computing device is configured to execute a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set of package data values includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry identifies the unique identifier (stored in the open registry) that matches the received unique identifier and retrieves the public key)
determine authenticity of the package associated with the set of unique values; receive the digital signature included in each package data value of the set of package data values, the computing device is further configured to validate the digital signature using a copy of the stored public key (see Greco ¶ 55-62 specifically ¶ 61 “the method provides the advantage of enabling a user to authenticate that the item is genuine, the identity of a person/item, the current owner of the item and/or whether the item has been opened”; ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the stored public key to the device) the device receives the digital signature and determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds; see also ¶ 59 “the open registry is able to perform some or all of the signature validation… forward the signed message (e.g. the digital signature and the challenge message) received from the tag to the registry such that all the validation is performed by the registry which then indicates to the device whether the authentication was a success”)
where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if at least one unique value of the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values (see Greco ¶ 57 where if no pairs match the received unique identifier, the authentication fails and if there is a match then the public key is transmitted to the device; see also ¶ 61-62 where authentication succeeds)
the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the stored public key to the device) the device receives the digital signature and determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds and if the digital signature is not verified or validated the authentication fails)
the transmitter of the computing device is configured to electronically transmit the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device; ¶ 59 where the registry indicates to the device whether authentication was a success)

Greco does not explicitly teach but does suggest “receive a set of unique values wherein each unique value is associated with a specified point in the delivery process; and determine at a current point in the delivery process authenticity of a package associated with the set of unique values” (see Greco ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain)

Aljawhari teaches:
private key of a cryptographic key pair associated with a package’s delivery status, public key of the cryptographic key pair associated with a package’s delivery status (¶ 165 cryptographic system that uses pairs of keys; ¶ 168 where the event is delivery of milk to the factory and the event is recorded on the blockchain as a record encrypted with a public key and decrypted using private key)
receive a set of unique values (see ¶ 57-60 where products are moving through a supply chain through phases such as source, transformation, and transportation; ¶ 75-79 where each product has a unique product identifier (which may be the barcode) and is tagged; ¶ 83 where the barcode is scanned by the wholesale purchaser)
wherein each unique value in the set of unique values is associated with a specified point in the delivery process (¶ 83 where the barcode is scanned by the wholesale purchaser; ¶ 86 where the provenance of the product (events the product experiences as it moves through transportation phase) is recorded and shown to the purchaser; ¶ 137 movement through supply chain; figure 19 and ¶ 156-157 history of the package as it is transported during the delivery process; ¶ 159-164 and 166-168 where a particular product and its unique identifier is added to the blockchain ( ¶ 164) and in ¶ 166-167 information about the product is captured as it moves through the blockchain, ¶ 168 “the event is the delivery of milk to the factory and the recordable characteristic is the delivery time and date associated with the product being milk having a unique identifier”) 
determine at a selected oint in the delivery process authenticity of a package associated with the set of unique values (¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the fish; ¶ 107 where the unique identifier is used to determine the provenance of the package; ¶ 129-132 where the product is assigned the unique identifier and uses the unique identifier to check details against the product at stages of the supply chain; ¶ 96-104 where the authenticity of milk is determined)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco invention with the Aljawhari private key of a cryptographic key pair associated with a package’s delivery status, public key of the cryptographic key pair associated with a package’s delivery status; receive a set of unique values wherein each unique value in the set of unique values is associated with a specified point in the delivery process; and determine at a selected point in the delivery process authenticity of a package associated with the set of unique values with the motivation of improving the granularity of data collected and providing benefits to the consumer/retailer as in ¶ 3-6 “some consumers are very concerned or interested in knowing the full history of the food product they wish to purchase…some retailers and wholesalers want to know how the produce was transported and in what conditions and over what time to where”.

Greco/Aljawhari does not teach wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to a package and the package is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the package at the selected point. Examiner noting that Greco teaches a package and Aljawhari teaches packages at a selected point (in the delivery process). See citations above. 

Fontaine teaches:
wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article (see Fontaine ¶ 84-87 where an image capturing device captures image data of an identification mark; ¶ 8 where the identification mark is affixed to an article; ¶ 88-92 where the image data is stored in a database which may be a blockchain)
the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article (see ¶ 10, 93-97 where authentication occurs by comparing the image of the identification mark stored in the blockchain against the identification mark affixed to the article)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco/Aljawhari invention with Fontaine wherein at least one block in the blockchain includes a photograph of machine-readable codes affixed to an article the article is determined to be authentic if the photograph of the machine-readable codes matches the codes affixed to the article with the motivation of reducing counterfeiting for both retailers and consumers (¶ 3-6) and increasing the security of the package by adding extra authentication (¶ 15-16).

As per dependent Claim 14,
Greco/Aljawhari/Fontaine teaches the system of claim 13.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 15,
Greco/Aljawhari/Fontaine teaches the system of claim 13.
Greco further teaches:
wherein, if the package is determined to be authentic, the determined authenticity is accompanied by at least the public key for validation of the digital signature included in each of the one or more package data values (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device if package is determined to be authentic and there is a public key to retrieve) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sriram et al. (US2016/0164884) “Cryptographic Verification of Provenance in a Supply Chain” teaches authenticating a signature against a public key.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                            /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628